Lawrence, Judge:
This appeal for reappraisement involves the proper dutiable value of certain aluminum alloy tubes of various dimensions imported from England.
It is agreed between the parties hereto that the proper basis of value is the foreign value as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)).
It is the plaintiff’s contention, however, that as to certain of the aluminum alloy tubes, namely, the tubes of 3", 1){", l}i", and 1}&" diameter, clerical error occurred in showing the “Current Price” thereof under column (11) of the consular invoices of merchandise as “2/- lb.”
At the trial of the case, plaintiff offered the testimony of the general manager of the importer-plaintiff, and there were admitted in evidence four exhibits. Plaintiff’s exhibit 1 is a price list furnished by the exporter showing prices prevailing at or about the time of the importation in controversy. Plaintiff’s collective exhibit 2 consists of *500three amended consular invoices. Plaintiff’s collective exhibit 3 and exhibit 4 are letters from the exporter stating that the insertion of 2/- (two shillings) under column 11 of the original consular invoices for the items in controversy was due to clerical error.
From the record before me, it appears that the importations in issue were appraised at the entered values on the basis of foreign value; that shortly thereafter corrected invoices were received by the plaintiff but it was too late to file amended entries; that the price of 2 shillings shown on the original consular invoices for the items in controversy was the price for new material and not the price for the surplus material imported; that at the time of exportation the following prices prevailed for the various items of aluminum alloy tubes in question:
3" diameter_£0/1/7
'1 K" diameter_ £0/l/7-3/4
IK" diameter_ £0/1/8 — 1/4
IK" diameter_ £0/1/8 — 1/4
The evidence offered by the plaintiff herein was not controverted by the Government.
After a careful consideration of the record before me, I find that the proper basis of value for the items of aluminum alloy tubes in controversy is foreign value as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938 (19 U. S. C. § 1402 (c)), and that such values, which are not disputed by the Government, are as follows:
3" diameter.. £0/1/7
1J4" diameter. £0/1/7 — 3/4
1J4" diameter. £0/1/8 — 1/4
IK" diameter. £0/1/8 — 1/4
Judgment will be entered accordingly.